Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/239,977 and Response filed on 09/07/2022.  Claims 1-10 have been elected without traverse.  Nonelected claims 11-20 have been canceled.  Claims 21-28 have been newly created.  Claims 1-10 and 21-28 remain pending in the application.

Specification
2. The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.
Appropriate correction is required.

Claim Objections
3.  Claims 2-8, 21-23 and 25-28 are objected to because of the following informalities:  in line 1 of each of the above claims replace “wherein” with --, wherein--. 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.  Claims 1-7, 9-10, 23-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippmann at al. (U.S. Patent 7,937,678).
6.  As to claims 1 and 24 Lippmann discloses:
Claim 1 A method of recovering a functional representation of an integrated circuit (IC) (col.7, ll.36-56; Figs.1, 4-5), the method comprising:
generating a flattened netlist representing the IC by physical examination of the IC (a layout extraction extracts device and connection information from scanning electron microscope (SEM) images of the various silicon, dielectric and metal layers of a chip (physical examination of the IC); at this level, the devices are atomic net elements, the atomic net elements, along with their nets or interconnections, may be stored in a database as a planar netlist that is a flat netlist having no hierarchical abstraction  - col.8, ll.35-47; Figs.1, 4); and
using an electronic processor (col.8, ll.63-67; col.9, ll.1-28; Fig.5), converting the flattened netlist to a hierarchical functional representation of the IC (abstracting/converting/reconstructing from the planar/flattened netlist to a system functional description HDL, wherein the atomic net elements are hierarchically grouped at the subcircuit level into grouped net elements of the integrated circuit - col.8, ll.32-62; col.4, ll.7-23; Figs.1, 4);
Claim 24 A method of recovering a functional representation of an integrated circuit (IC) (col.7, ll.36-56; Figs.1, 4-5), the method comprising:
generating a flattened netlist representing the IC by performing scanning electron microscope (SEM) imaging of the IC (a layout extraction extracts device and connection information from scanning electron microscope (SEM) images of the various silicon, dielectric and metal layers of a chip (physical examination of the IC); at this level, the devices are atomic net elements, the atomic net elements, along with their nets or interconnections, may be stored in a database as a planar netlist that is a flat netlist having no hierarchical abstraction  - col.8, ll.35-47; Figs.1, 4) and/or reverse engineering the flattened netlist based on outputs generated by the IC in response to test inputs to the IC (col.15, ll.11-67; col.16, ll.1-59); and
using an electronic processor (col.8, ll.63-67; col.9, ll.1-28; Fig.5), converting the flattened netlist to a hierarchical register transfer language (RTL) representation of the IC (abstracting/converting/reconstructing from the planar/flattened netlist to a system functional description HDL/RTL, wherein the atomic net elements are hierarchically grouped at the subcircuit level into grouped net elements of the integrated circuit - col.8, ll.32-62; col.7, ll.3-19; col.4, ll.7-23; Figs.1, 4).
7.  As to claims 2-7, 9-10, 23, 25-26 and 28 Lippmann recites:
Claim 2 The method, wherein the generating of the flattened netlist representing the IC by physical examination of the IC includes reverse engineering the flattened netlist based on outputs generated by the IC in response to test inputs to the IC (col.15, ll.11-67; col.16, ll.1-59);
Claim 3 The method, wherein the generating of the flattened netlist representing the IC by physical examination of the IC includes performing scanning electron microscope (SEM) imaging of the IC (col.8, ll.35-47; Figs.1, 4);
Claims 4, 25 The method, wherein the converting of the flattened netlist to the hierarchical functional representation of the IC includes identifying repeated structures and replacing the repeated structures with a hierarchical representation of the repeated structures (col.10, ll.11-67; col.11, ll.1-30);
Claim 5 The method, wherein the converting of the flattened netlist to the hierarchical functional representation of the IC includes identifying flip-flop interdependencies (col.10, ll.11-29; col.15, ll.62-67; col.16, ll.1-53);
Claims 6, 26 The method, wherein the converting of the flattened netlist to the hierarchical functional representation of the IC further includes identifying a
state machine defined by a set of the flip-flops with outputs that feedback through combinatorial logic to the flip-flop inputs (col.8, ll.9-67; col.9, ll.1-28; col.10, ll.11-29; col.15, ll.62-67; col.16, ll.1-53);
Claim 7 The method, wherein the converting of the flattened netlist to the hierarchical functional representation of the IC includes: converting the flattened netlist to a register transfer language (RTL) representation of the IC (col.4, ll.7-23; col.7, ll.3-24; col.8, ll.9-62; Figs.1, 4);
Claim 9 The method further comprising: using the electronic processor and a display, providing a graphical user interface (GUI) via which a portion of the RTL representation of the IC is selected and displayed (col.9, ll.5-23; col.23, ll.43-58); 
Claim 10 The method further comprising: using the electronic processor, performing an IC performance simulation on the flattened netlist representing the IC; using the electronic processor, performing an IC performance simulation on the RTL representation of the IC; and using the electronic processor, comparing the IC performance simulation on the flattened netlist representing the IC and the IC performance simulation on the RTL representation of the IC (col.2, ll.25-67; col.3, ll.1-8; col.3, ll.32-51; col.4, ll.7-23; col.9, ll.50-67; col.10, ll.1-67; col.11, ll.1-67; col.12, ll.1-3; col.23, ll.4-58);
Claims 23, 28 The method, wherein further comprising: using the hierarchical functional representation of the IC, manufacturing a new IC in a different technology node than the IC (col.6, ll.16-26; col.7, ll.25-35; col.10, ll.50-67; col.18, ll.8-49).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lippmann in view of Krishnaswamy et al. (U.S. Patent 8,037,443).
With respect to claims 8 and 27 Lippmann does not explicitly describe the method, wherein the converting of the flattened netlist to the hierarchical functional representation of the IC further includes defining instances of synchronous devices of the IC based on RTL templates of the synchronous devices.
As to claims 8, 27 Krishnaswamy in combination with Lipmann discloses the method, wherein the converting of the flattened netlist to the hierarchical functional representation of the IC further includes defining instances of synchronous devices of the IC based on RTL templates of the synchronous devices (col.2, ll.6-30; col.4, ll.33-50). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Krishnaswamy’s teaching regarding the method, wherein the converting of the flattened netlist to the hierarchical functional representation of the IC further includes defining instances of synchronous devices of the IC based on RTL templates of the synchronous devices to modify Lipmann’s invention by optimizing the IC design using power reports (col.1, ll.32-41; col.4, ll.39-46).
9.  Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lippmann in view of Hutton et al. (U.S. Patent 7,337,100).
With respect to claims 21-22 Lippmann does not explicitly describe the method, wherein the IC comprises a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC).
As to claims 21-22 Hutton in combination with Lippmann teaches:
Claim 21 The method, wherein the IC comprises a field programmable gate array (FPGA) (col.7, ll.45-62; col.10, ll.35-42; col.29, ll.50-53); 
Claim 22 The method, wherein the IC comprises an application specific
integrated circuit (ASIC) (col.7, ll.45-62; col.10, ll.35-42; col.29, ll.50-53).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Hutton’s teaching regarding the method, wherein the IC comprises a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) to modify Lipmann’s invention by providing an electronic design automation system to improve the performance of programmable logic designs including FPGAs and ASICs (col.2, ll.6-10; col.7, ll.45-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851